83 So. 3d 979 (2012)
Willie SHADE, Appellant,
v.
STATE of Florida, Appellee.
No. 5D11-1483.
District Court of Appeal of Florida, Fifth District.
March 23, 2012.
James S. Purdy, Public Defender, and Allison A. Havens, Assistant Public Defender, Daytona Beach, for Appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Carmen F. Corrente, Assistant Attorney General, Daytona Beach, for Appellee.
COHEN, J.
We reverse Mr. Shade's conviction for attempted second-degree murder based upon the fundamentally erroneous jury instruction on the lesser-included attempted voluntary manslaughter offense. Roundtree v. State, 77 So. 3d 846 (Fla. 5th DCA 2012); Cannon v. State, 77 So. 3d 684 (Fla. 5th DCA 2011); Willis v. State, 70 So. 3d 739 (Fla. 5th DCA 2011); Burton v. State, ___ So.3d ___, 2011 WL 1326258 (Fla. 5th DCA 2011). As done previously, we express conflict with Williams v. State, 40 So. 3d 72 (Fla. 4th DCA 2010), review granted, 64 So. 3d 1262 (Fla.2011).
REVERSED and REMANDED.
PALMER and LAWSON, JJ., concur.